USCA11 Case: 20-13536      Date Filed: 11/16/2021   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-13536
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
SANDCHASE CODY,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 8:10-cr-00035-JDW-CPT-1
                   ____________________
USCA11 Case: 20-13536         Date Filed: 11/16/2021    Page: 2 of 4




2                      Opinion of the Court                 20-13536


Before WILLIAM PRYOR, Chief Judge, JILL PRYOR and
BRANCH, Circuit Judges.
PER CURIAM:
        Sandchase Cody, a federal prisoner, appeals pro se the sua
sponte denial of his third motion for compassionate release and the
denial of his motion to reconsider. 18 U.S.C. § 3582(c)(1)(A). The
district court ruled that Cody failed to identify extraordinary and
compelling reasons for early release, U.S.S.G. § 1B1.13, and, in the
alternative, that the statutory sentencing factors weighed against
granting his motion, 18 U.S.C. § 3553(a). The district court also
denied Cody’s motion to reconsider because it only reiterated his
earlier arguments. We affirm.
        We review the denial of motions for compassionate release
and for reconsideration for abuse of discretion. United States v.
Harris, 989 F.3d 908, 911 (11th Cir. 2021) (release); United States v.
Simms, 385 F.3d 1347, 1356 (11th Cir. 2004) (reconsideration). “A
district court abuses its discretion if it applies an incorrect legal
standard, follows improper procedures in making the determina-
tion, or makes findings of fact that are clearly erroneous.” Harris,
989 F.3d at 911 (quoting Cordoba v. DIRECTV, LLC, 942 F.3d
1259, 1267 (11th Cir. 2019)).
       A district “court may not modify a term of imprisonment
once it has been imposed” except under certain circumstances. 18
U.S.C. § 3582(c); see United States v. Jones, 962 F.3d 1290, 1297
USCA11 Case: 20-13536         Date Filed: 11/16/2021      Page: 3 of 4




20-13536                Opinion of the Court                          3

(11th Cir. 2020). Section 3582(c), as amended by the First Step Act,
gives the district court discretion to “reduce the term of imprison-
ment . . . after considering the factors set forth in section 3553(a) to
the extent that they are applicable” if a reduction is warranted for
“extraordinary and compelling reasons” and “is consistent with ap-
plicable policy statements issued by the Sentencing Commission.”
18 U.S.C. § 3582(c)(1)(A). So the district court may deny a motion
to reduce because no “extraordinary and compelling reasons” exist
or because relief is inappropriate based on the statutory sentencing
factors.
        We need not address Cody’s argument that the statutory
sentencing factors weighed in favor of early release because we can
affirm on the alternative ground that he failed to establish an ex-
traordinary and compelling reason to justify his early release. Cody
argued that his medical conditions of asthma, hypertension, glau-
coma, and high cholesterol increased the risk that COVID-19
would make him seriously ill. The district court found that none of
Cody’s medical conditions, for which he “provide[d] [no] docu-
mentation” to prove they “substantially diminish[ed] his ability to
provide self-care” in prison, qualified as extraordinary and compel-
ling enough to warrant early release. See Harris, 989 F.3d at 912;
U.S.S.G. § 1B1.13 cmt. n.1. The district court also found that
Cody’s concerns about possible exposure to COVID-19 and his re-
habilitation in prison did not warrant compassionate release. See
id. § 1B1.13 cmt. n.3. And the district court correctly reasoned that
a reduction of Cody’s sentence had to comport with the definition
USCA11 Case: 20-13536         Date Filed: 11/16/2021      Page: 4 of 4




4                       Opinion of the Court                  20-13536

of “extraordinary and compelling reasons” in section 1B1.13. See
United States v. Bryant, 996 F.3d 1243, 1252–62 (11th Cir.), petition
for cert. filed, No. 20-1732 (U.S. June 10, 2021).
        Cody also argues, for the first time, that his situation is “ex-
traordinary” because he would not be classified as a career offender
were he sentenced under the present version of the Sentencing
Guidelines. Under plain error review, United States v. Monroe,
353 F.3d 1346, 1349 (11th Cir. 2003), Cody’s argument fails because
the alleged illegality of his sentence is not a basis for compassionate
release. See § 1B1.13 cmt. n.1.
       The district court also did not abuse its discretion when it
denied Cody’s motion for reconsideration. “A motion for reconsid-
eration cannot be used to relitigate old matters, raise argument or
present evidence that could have been raised prior to the entry of
judgment.” See Richardson v. Johnson, 598 F.3d 734, 740 (11th Cir.
2010) (internal quotation marks omitted). As the district court
stated, Cody “presented [no] new evidence” and could not use his
motion to reconsider to “reiterate arguments that he previously
made.”
       We AFFIRM the denial of Cody’s motion for compassionate
release.